17-1009
     Wang v. Whitaker
                                                                                 BIA
                                                                           Loprest, IJ
                                                                         A094 922 413


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 11th day of December, two thousand eighteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNIS JACOBS,
 9            PETER W. HALL,
10                 Circuit Judges.
11   _____________________________________
12
13   HAI YING WANG,
14            Petitioner,
15
16                      v.                                     17-1009
17                                                             NAC
18   MATTHEW G. WHITAKER, ACTING
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                      Jay Ho Lee, New York, NY.
24
25   FOR RESPONDENT:                      Chad A. Readler, Acting
26                                        Assistant Attorney General;
27                                        Stephen J. Flynn, Assistant
28                                        Director; Jeffrey R. Meyer,
29                                        Attorney, Office of Immigration
30                                        Litigation, United States
31                                        Department of Justice,
32                                        Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Hai Ying Wang, a native and citizen of the

6    People’s Republic of China, seeks review of a March 16,

7    2017, decision of the BIA affirming a December 7, 2015,

8    decision of an Immigration Judge (“IJ”) denying Wang’s

9    application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”). In re Hai

11   Ying Wang, No. A094 922 413 (B.I.A. Mar. 16, 2017), aff’g

12   No. A094 922 413 (Immig. Ct. N.Y. City Dec. 7, 2015).

13       Under the circumstances of this case, we have reviewed

14   the IJ’s decision as modified by the BIA and consider only

15   the adverse credibility determination. See Xue Hong Yang v.

16   U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

17   The applicable standards of review are well established.

18   See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534

19 F.3d 162, 165-66 (2d Cir. 2008). The following facts and

20   procedural history are relevant to our review of the

21   agency’s adverse credibility determination.

22       Wang entered the United States in 2006 and initially

23   applied for asylum based on her fear of forced

                                  2
1    sterilization under China’s family planning policy. Wang

2    testified before an IJ in Arizona in March 2010, and in

3    August 2010, the IJ made an adverse credibility finding and

4    denied relief. On appeal to the BIA, Wang added a new basis

5    for asylum: she alleged a fear of persecution in China as a

6    practitioner of Falun Gong. She alleged that she had begun

7    practicing Falun Gong in New York in May 2010 -- after her

8    final hearing before the IJ -- that she had been

9    photographed engaging in a September 2010 protest of the

10   Chinese government’s treatment of Falun Gong practitioners,

11   that her activities had been reported to the Chinese

12   government, and that, by early October 2010, officials had

13   visited her mother-in-law and delivered a warning and

14   written notice that Wang would be severely punished if she

15   did not cease her Falun Gong activities. The BIA affirmed

16   the IJ’s adverse credibility determination, but remanded

17   for the IJ to consider the new Falun Gong claim in the

18   first instance. On remand, venue was changed from Arizona

19   to New York at Wang’s request.

20       At a hearing before a new IJ in December 2014, Wang

21   reiterated that she began practicing Falun Gong in May

22   2010, and asserted that she first attended a protest or

23   rally in September 2010, which led to Chinese officials

                                  3
1    threatening her family in China in October 2010. She

2    explained that she began practicing because she was upset

3    following her final hearing on her family planning claim

4    and a friend suggested that Falun Gong would help her

5    mental and physical health. Wang produced an October 7,

6    2010, village committee notice that her mother-in-law

7    allegedly received, in which the committee stated it was

8    aware of Wang’s Falun Gong activities and instructed Wang

9    to stop those activities and return to China for

10   punishment. Wang’s attorney purportedly sent a redacted

11   copy of the notice to China, and the Fuzhou City Mawei

12   District Lanqi Town Feng Wo Village Committee responded

13   with a letter confirming “the format of the notice, the

14   content, the issuing date, and the official seal of the

15   notice,” as well as the paper and the seal. The redaction

16   apparently obscured Wang’s name.

17       In December 2015, the IJ in New York issued a written

18   decision concluding that Wang was not credible. The IJ

19   specified the prior adverse credibility determination as a

20   factor, and made additional findings. Wang’s “conversion to

21   the discipline of Falun Gong [was] suspiciously well-timed,

22   coming as it [did] on the heels of the denial of her first

23   asylum application”; she failed to explain at her hearing

                                  4
1    how Chinese authorities discovered her Falun Gong

2    activities in the United States; although she claimed to

3    have begun practicing Falun Gong in May 2010 as a result of

4    the denial of her family planning claim, that claim was

5    denied in August 2010; she provided confusing testimony

6    about her introduction to Falun Gong; she implausibly

7    asserted that Chinese authorities learned of her practice

8    after a single protest; and she was vague on cross

9    examination. The IJ concluded that the letter from the

10   village committee was insufficient to rehabilitate Wang’s

11   credibility, noting that it was not authenticated and the

12   drafters were unavailable for cross examination. The BIA

13   found no error in the IJ’s adverse credibility

14   determination.

15       In this Court, Wang raises only her Falun Gong claim

16   and does not challenge the negative credibility

17   determination on her family planning claim. However, she

18   argues that the agency’s credibility findings as to her

19   Falun Gong claim are not supported by the record, that the

20   agency should not have relied at all on the prior

21   credibility determination, and that the village notice was

22   sufficiently authenticated given the letter her counsel

23   obtained from the village committee.

                                  5
1        The governing REAL ID Act credibility standard provides

2    that the agency must “[c]onsider[] the totality of the

3    circumstances,” and may base a credibility finding on an

4    applicant’s “demeanor, candor, or responsiveness,” the

5    plausibility of her account, inconsistencies in her or her

6    witness’s statements, “without regard to whether” they go

7    “to the heart of the applicant’s claim, or any other

8    relevant factor.” 8 U.S.C. § 1158(b)(1)(B)(iii). “We

9    defer . . . to an IJ’s credibility determination

10   unless . . . it is plain that no reasonable fact-finder

11   could make such an adverse credibility ruling.” Xiu Xia

12   Lin, 534 F.3d at 167. We conclude that substantial evidence

13   supports the adverse credibility determination.

14       Contrary to Wang’s position, it was proper for the

15   agency to consider the prior adverse credibility

16   determination because the agency is required to consider

17   the “totality of the circumstances.” 8 U.S.C.

18   § 1158(b)(1)(B)(iii). Moreover, the agency reasonably

19   concluded that the adverse credibility finding on her

20   family planning claim undermined her credibility as a

21   whole. See Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir.

22   2007) (“[A] single false document or a single instance of

23   false testimony may (if attributable to the petitioner)

                                  6
1    infect the balance of the alien’s uncorroborated or

2    unauthenticated evidence.”).

3        Moreover, as the IJ explicitly noted, the timing of

4    Wang’s Falun Gong claim was suspicious because she

5    commenced her Falun Gong practice in the United States, and

6    did so shortly after the hearing on the merits of her

7    family planning claim. In the analogous context of asylum

8    claims based on political activities undertaken solely in

9    the United States, we have cautioned that such claims are

10   easily manufactured and must be closely scrutinized. See

11   Y.C. v. Holder, 741 F.3d 324, 338 (2d Cir. 2013).

12       The IJ’s reliance on the suspicious chronology finds

13   further support in the record. First, Wang testified that

14   she began practicing Falun Gong after she lost her case,

15   but gave the date as May 2010, which was before the first

16   IJ denied her family planning claim. See Xiu Xia Lin, 534
17 F.3d at 167 (holding that “an IJ may rely on any

18   inconsistency or omission in making an adverse credibility

19   determination as long as the ‘totality of the

20   circumstances’ establishes that an asylum applicant is not

21   credible”). Second, the IJ found Wang’s testimony confusing

22   as to how her practice commenced: she testified that her

23   “best friend saw [her]” and “encouraged [her] to practice

                                    7
1    Falun Gong”, while on cross-examination, Wang testified

2    that she lost contact with the friend, who simply told her

3    to look Falun Gong up on the computer. She was also

4    inconsistent as to where the introduction happened, first

5    stating that her friend told her about Falun Gong while

6    they were in Arizona, but then testifying that she did not

7    start practicing until they ran into one another on the

8    street in New York. Because the government’s counsel asked

9    multiple questions in an attempt to clarify this issue, the

10   IJ did not err in relying on the confusing nature of the

11   testimony as a basis for the adverse credibility

12   determination. Cf. Ming Shi Xue v. Bd. of Immigration

13   Appeals, 439 F.3d 111, 122-23 (2d Cir. 2006) (explaining

14   that IJ should elicit explanation or detail before relying

15   on non-obvious inconsistencies or vague or spare

16   testimony).

17       Nor, given the suspicious timing, did the agency err in

18   questioning the plausibility of Wang’s allegation that the

19   Chinese authorities discovered her involvement with Falun

20   Gong in New York after she had attended a single protest.

21   See Siewe, 480 F.3d at 168-69 (“The speculation that

22   inheres in inference is not ‘bald’ if the inference is made

23   available to the factfinder by record facts, or even a

                                  8
1    single fact, viewed in the light of common sense and

2    ordinary experience.”). Although Wang alleged that she saw

3    people from her village in China at the protest, the agency

4    did not err in relying on her failure to provide further

5    details during her testimony, particularly given that she

6    did not identify those individuals and that this point was

7    central to her fear of persecution. See Honghseng Leng v.

8    Mukasey, 528 F.3d 135, 143 (2d Cir. 2008) (holding that

9    where asylum claim relies solely on activities in the

10   United States, “an alien must make some showing that

11   authorities in h[er] country of nationality are either

12   aware of h[er] activities or likely to become aware of

13   h[er] activities.”).

14       Finally, having questioned Wang’s credibility, the

15   agency reasonably concluded that her documentary evidence

16   did not rehabilitate her credibility. See Biao Yang v.

17   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An applicant’s

18   failure to corroborate his or her testimony may bear on

19   credibility, because the absence of corroboration in

20   general makes an applicant unable to rehabilitate testimony

21   that has already been called into question.”). Wang

22   submitted a notice from the Chinese government that her

23   mother-in-law purportedly received when authorities came to

                                  9
1    her home in October 2010. The IJ and the BIA both declined

2    to credit the notice, concluding, without further

3    explanation, that the notice and letter were not

4    authenticated. Although further explanation would have been

5    helpful, “we do not demand that the BIA expressly parse or

6    refute on the record each individual argument or piece of

7    evidence offered by the petitioner.” Jian Hui Shao v.

8    Mukasey, 546 F.3d 138, 169 (2d Cir. 2008) (internal

9    quotation marks omitted). We defer to the agency’s

10   conclusion that the notice was insufficient to rehabilitate

11   Wang’s credibility. See Y.C., 741 F.3d at 332 (“We defer to

12   the agency’s determination of the weight afforded to an

13   alien’s documentary evidence.”). Although Wang’s counsel

14   documented his mailing of the notice to the committee and

15   his receipt of the letter from the village committee, the

16   agency did not have to give dispositive weight to the

17   committee’s confirmatory response: because the notice was

18   redacted, the committee’s letter could not establish more

19   than the authenticity of the form, not that such a form was

20   sent to Wang’s mother-in-law.

21       Given the adverse credibility ruling on the family

22   planning claim, which Wang does not challenge, as well as

23   the suspicious timing of her Falun Gong claim combined with

                                     10
1    her vague, inconsistent, and confusing testimony about how

2    she commenced that practice, substantial evidence supports

3    the agency’s conclusion that Wang’s Falun Gong claim was

4    not credible. The adverse credibility determination is

5    dispositive of asylum, withholding of removal, and CAT

6    relief because all three claims are based on the same

7    factual predicate. See Paul v. Gonzales, 444 F.3d 148, 156-

8    57 (2d Cir. 2006).

9        For the foregoing reasons, the petition for review is

10   DENIED. As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot. Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34.1(b).

17
18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe
20                                 Clerk of Court




                                    11